Case 6:18-cv-01606-GAP-GJK Document 114-2 Filed 12/23/19 Page 1 of 5 PageID 1907




           EXHIBIT B
              Case6:18-cv-01606-GAP-GJK
              Case 6:18-cv-01606-GAP-GJK Document
                                         Document100-1
                                                  114-2 Filed
                                                        Filed11/21/19
                                                              12/23/19 Page
                                                                       Page12of
                                                                              of27
                                                                                 5 PageID
                                                                                   PageID1908
                                                                                          1223


                                                   1



          1             UNITED STATES OF AMERICA
                          BEFORE THE
          2           SECURITIES AND EXCHANGE COMMISSION

          3

          4     IN THE MATTER OF:                  )
                              )
          5     SPOT OPTION                    )
                              )
          6     HO-13010          )

          7

          8

          9

         10           The examination under oath

         11      of MICHAEL WRIGHT, taken pursuant to subpoena

         12      and the rules of the United States Securities and

         13      Exchange Commission, reported by Mary Maslowski,

         14      a Certified Shorthand Reporter and Notary Public

         15      within and for the County of Cook and State of

         16      Illinois, at 525 West Monroe Street, Suite 900,

         17      Chicago, Illinois, commencing at the hour of

         18      9:02 o'clock on May 23, 2018.

         19

         20

         21

         22

         23

         24


file:///ad.sec.gov/...%20FILES/INVESTIGATIVE%20TESTIMONY/TRANSCRIPTS/CFTC/Wright,%20Michael%202018.05.23/Wright.txt[2/1/2019 12:23:30 PM]
              Case6:18-cv-01606-GAP-GJK
              Case 6:18-cv-01606-GAP-GJK Document
                                         Document100-1
                                                  114-2 Filed
                                                        Filed11/21/19
                                                              12/23/19 Page
                                                                       Page23of
                                                                              of27
                                                                                 5 PageID
                                                                                   PageID1909
                                                                                          1224
                   MARY MASLOWSKI, CSR, RPR (312) 726-7600


                                                  2



          1     A P P E A R A N C E S:

          2
                  MS. DEBORAH R. MAISEL, Senior Counsel
          3        MR. MICHAEL S. FUCHS, Senior Counsel
                  U.S. SECURITIES AND EXCHANGE COMMISSION
          4        DIVISION OF ENFORCEMENT
                  100 F Street, NE
          5        Washington, DC 20549
                  (202) 551-4973
          6        (202) 551-4758
                  maiseld@sec.gov
          7        fuchsm@sec.gov

          8
                     On behalf of the U.S. Securities and
          9          Exchange Commission;

         10
                  MS. ALLISON V. PASSMAN, Senior Trial Attorney
         11        U.S. COMMODITY FUTURES TRADING COMMISSION
                  DIVISION OF ENFORCEMENT
         12        525 West Monroe Street, Suite 1100
                  Chicago, Illinois 60661
         13        (312) 596-0700
                  apassman@cftc.gov
         14

         15           On behalf of the U.S. Commodity Futures
                     Trading Commission.
         16

         17

         18

         19

         20

         21

         22

         23      CSR License No. 084-003278.



file:///ad.sec.gov/...%20FILES/INVESTIGATIVE%20TESTIMONY/TRANSCRIPTS/CFTC/Wright,%20Michael%202018.05.23/Wright.txt[2/1/2019 12:23:30 PM]
           Case6:18-cv-01606-GAP-GJK
          Case  6:18-cv-01606-GAP-GJK Document
                                       Document100-1
                                                114-2 Filed
                                                       Filed11/21/19
                                                             12/23/19 Page
                                                                       Page10
                                                                            4 of
                                                                              of 5
                                                                                 27PageID
                                                                                    PageID1910
                                                                                           1232

         22     with Mr. Montano about that?

         23        A     No.

         24        Q     What about Mr. Stephenson?

                   MARY MASLOWSKI, CSR, RPR (312) 726-7600


                                                 116



          1       A    Travis?

          2       Q    Yeah.

          3       A    I never discussed binary with Travis that

          4    I recall.

          5       Q    What about any of the Tals that were your

          6    clients?

          7       A    No.

          8       Q    What about with Meni Israel?

          9       A    No.

         10        Q     So you said in the latter part of your

         11     relationship with Mr. Montano you wrote some binary

         12     options scripts for him?

         13        A     Yeah.

         14        Q     Can you identify the project names for

         15     those?

         16        A     Not off the top of my head, no.

         17        Q     And when you say the latter part of

         18     the relationship, could you put a year on that or

         19     years?

         20        A     2017.



file:///ad.sec.gov/...%20FILES/INVESTIGATIVE%20TESTIMONY/TRANSCRIPTS/CFTC/Wright,%20Michael%202018.05.23/Wright.txt[2/1/2019 12:23:30 PM]
            Case6:18-cv-01606-GAP-GJK
          Case   6:18-cv-01606-GAP-GJK Document
                                        Document100-1
                                                 114-2 Filed
                                                        Filed11/21/19
                                                              12/23/19 Page
                                                                        Page11
                                                                             5 of
                                                                               of 5
                                                                                  27PageID
                                                                                     PageID1911
                                                                                            1233
         21      Q 2017?

         22        A    2016-2017.

         23            MS. MAISEL: I'm handing to the

         24        court reporter to mark as Exhibit No. 212

                   MARY MASLOWSKI, CSR, RPR (312) 726-7600


                                                 117



          1       a spreadsheet that Mr. -- a template

          2       of which the SEC staff sent to Mr. Wright and

          3       Mr. Wright provided some information and put

          4       some information on that spreadsheet, and it's

          5       titled at the top Michael Wright Video Campaign.

          6              (Whereupon Exhibit No. 212 was

          7               marked for identification.)

          8            MS. MAISEL: And the court reporter has

          9       handed Exhibit 212 to the witness to look at.

         10        Q    Have you had an opportunity to look at

         11     Exhibit 212?

         12        A    Um-hmm.

         13        Q    Okay. I'm going to have a couple of

         14     questions about this exhibit for you, but before

         15     I do, I have some followup questions on the topic

         16     we had been discussing. Did it ever come to your

         17     attention whether any of the actors that appeared

         18     in binary options videos that were commissioned by a

         19     client of yours had received complaints from people

         20     that had traded binary options?

file:///ad.sec.gov/...%20FILES/INVESTIGATIVE%20TESTIMONY/TRANSCRIPTS/CFTC/Wright,%20Michael%202018.05.23/Wright.txt[2/1/2019 12:23:30 PM]
